Case 1:15-cv-00152-RGA Document 590 Filed 08/20/19 Page 1 of 1 PageID #: 44833



 Frederick L. Cottrell, III
 Director
 302-651-7509
 Cottrell@rlf.com


 August 20, 2019


BY CM/ECF AND HAND DELIVERY
The Honorable Richard G. Andrews
United States District Court
District of Delaware
844 North King Street
Wilmington, DE 19801-3555

        Re: Bio-Rad Laboratories, Inc. v. 10X Genomics, Inc., C.A. No. 15-152-RGA

Dear Judge Andrews:

10X has respectfully moved for reconsideration of the Court’s Order setting the supersedeas bond
amount at $52 million (D.I. 586). 10X’s motion for reconsideration also addresses Plaintiffs’
recent August 20 letter regarding the bond amount (D.I. 588). 10X requests a short oral argument
pursuant to Local Rule 7.1.4 because 10X believes the Court would benefit from a hearing to
establish a fair bond amount to secure the monetary relief that has actually been awarded.

Counsel is available at the Court’s convenience if Your Honor has questions concerning this
matter.

                                                   Respectfully,

                                                   /s/ Frederick L. Cottrell, III

                                                   Frederick L. Cottrell, III (#2555)

    FLC,III/jjr
    cc: All Counsel of Record (via CM/ECF and email)
